Beth Gladden Coulson, Judge, concurring. I concur with the majority, but I wish to briefly articulate my somewhat more expansive view of the statutory scheme at issue in this case. First, the pipeline constructed by appellants undeniably fits the definition of “major utility facility” found in Ark. Code Ann. Section 23-18-503(2)(C). The pipeline is a major utility facility because the statute says it is “for the sole purpose of requiring an environmental impact statement.” “Sole” means “single” or “only” or “exclusive.” Thus, it follows that appellants’ pipeline in this case is a “major utility facility” for one single, exclusive purpose: for the filing of an environmental impact statement under the provisions of the Act. The only provisions of the Act which speak to an “environmental impact statement” are those set forth under Ark. Code Ann. Section 23-18-511 (1987). That provision of the Act articulates what the General Assembly saw fit to authorize the APSC to require of an applicant for a “Certificate of Environmental Compatibility and Public Need.” Section 8 speaks to environmental impact statements and, in my view, a sensible interpretation of the statutory scheme would contemplate that a non-public utility seeking to build a “major utility facility” apply for a certificate and that its application is required to include only an environmental impact statement, as defined in section 23-18-511(8), and not the financial data and economic analyses mentioned elsewhere in section 23-18-511. Once an application for a certificate is filed, the statutory mechanisms could logically proceed through the public notice and hearing provisions outlined in sections 23-18-513 through 23-18-527. This would allow the General Assembly’s intent stated in section 23-18-502(e) “to provide a forum with exclusive and final jurisdiction” for resolution of matters pertaining to major utility facilities to be properly and adequately addressed. James R. Cooper, Judge, dissenting. I dissent. The General Assembly clearly articulated its intentions when it enacted the Utility Facility Environmental and Economic Protection Act, and those intentions are codified in Ark. Code Ann. Section 23-18-502 (1987). That expression of legislative intent clearly shows that the legislature was concerned with facilities connected with providing public utility services. The majority carves the definition of “major utility facility” out of Ark. Code Ann. Section 23-18-503 (1987) and finds that the filing of an environmental impact statement may be required of any entity, public or private, which seeks to build something which meets that definition. Such a view is too narrow, in my opinion, and ignores the fact that public utility service dominates the language of the Act. While I acknowledge that the pipeline in controversy here meets the raw definition of “major utility facility,” to me the conclusion is inescapable that the Act applies only to public utilities and not to private business enterprises such as the appellant corporations. The General Assembly’s expression of intent to regulate only public utilities building major utility facilities is plain and unambiguous. Ark. Code Ann. Section 23-18-502 reads in its entirety as follows: (a) The General Assembly finds and declares that there is at present and will continue to be a growing need for electric and gas public utility services which will require the construction of major new facilities. It is recognized that the facilities cannot be built without in some way affecting the physical environment where such facilities are located and without the expenditure of massive amounts of capital. (b) The General Assembly further finds that it is essential in the public interest to minimize any adverse effect upon the environment and upon the quality of life of the people of the state which such new facilities might cause and to minimize the economic costs to the people of the state of obtaining reliable, clean, safe, and adequate energy supplies. (c) The General Assembly further finds that present laws and practices relating to the location, financing, construction, and operation of the utility facilities should be strengthened to protect environmental values, to encourage the development of alternative renewable and nonrenewable energy technologies which are energy-efficient, and to take into account the total cost to society of such facilities. Present laws and practices may result in undue costly delays in new construction, may encourage the development of energy technologies which are relatively inefficient, and may increase costs, which will eventually be borne by the people of the state in the form of higher utility rates. These existing laws and practices threaten the ability of utilities to meet the needs of the people of the state for economical and reliable utility service. (d) Furthermore, the General Assembly find that there should be provided an adequate opportunity for individuals, groups interested in energy and resource conservation and the protection of the environment, state and regional agencies, local governments, and other public bodies to participate in timely fashion in decisions regarding the location, financing, construction, and operation of major facilities. (e) The General Assembly, therefore, declares that it shall be the purpose of this subchapter to provide a forum with exclusive and final jurisdiction, except as provided in Sections 23-18-505 and 23-18-506, for the expeditious resolution of all matters concerning the location, financing, construction, and operation of electric generating plants and electric and gas transmission lines and associated facilities in a single proceeding to which access will be open to individuals, groups, state and regional agencies, local governments, and other public bodies to enable them to participate in these decisions. These matters presently under the jurisdiction of multiple state, regional, and local agencies are declared to be of statewide interest. [Emphasis added.] A fair reading of this entire expression of legislative intent can only lead to the inescapable conclusion that the Act was designed to apply only to facilities constructed by public utilities and not those built by private entities not otherwise engaged in providing public utility service. Since the APSC is exercising authority delegated to it by the legislature, the legislature could have clearly and specifically delegated authority to the APSC to regulate private businesses seeking to build facilities which meet the definition of a “major utility facility,” at least in terms of environmental impact. I do not agree that the 1977 Amendment to Ark. Code Ann. Section 23-18-503(2)(B) and (C), which added the language relied on by the majority, “for the sole purpose of requiring an environmental impact statement hereunder,” clearly shows that the legislature intended the Act to cover construction such as is involved in this case. We should remember that section 23-18-507(a) specifically provides that nothing in the subchapter we are dealing with should be construed so as to confer regulatory power on the APSC over persons not otherwise subject to the Commission’s jurisdiction, yet that is exactly what the majority opinion does. Arkansas Code Annotated Section 23-18-510 provides that a major utility facility may not be constructed without a “Certificate of Environmental Compatibility and Public Need.” Ark. Code Ann. Section 23-18-511 prescribes what an application for such a certificate must contain: An applicant for a certificate shall file with the Arkansas Public Service Commission a verified application in such form as the Arkansas Public Service Commission may prescribe and containing the following information: (1) A general description of the location and type of the major utility facility proposed to be built; (2) A general description of any reasonable alternate location or locations considered for the proposed facility; (3) A statement of the need and reasons for construction of the facility; (4) A statement of the estimated costs of the facility and the proposed method of financing the construction of the facility; (5) (A) A general description of any reasonable alternate methods of financing the construction of the facility; (B) A description of the comparative merits and detriments of each alternate financing method considered; (C) If, at the time of filing of the application, the federal income tax laws and the state laws would permit the issuance of tax-exempt bonds to finance the construction of the proposed facility for the applicant by a state financing agency, the application shall also include a discussion of the merits and detriments of financing the facility with such bonds; (6) An analysis of the projected economic or financial impact on the applicant and the local community where the facility is to be located as a result of the construction and the operation of the proposed facility; (7) An analysis of the estimated effects on energy costs to the consumer as a result of the construction and operation of the proposed facility; (8)(A) An exhibit containing an environmental impact statement, which shall fully develop the four (4) factors listed in subdivision (8) (B), treating in reasonable detail such considerations, if applicable, as the proposed facility’s direct and indirect effect on the ecology of the land, air and water environment, established park and recreational areas, and on any sites of natural, historic, and scenic values and resources of the area in which the facility is to be located, and any other relevant environmental effects. (B) The environmental impact statement shall set out: (i) The environmental impact of the proposed action; (ii) Any adverse environmental effects which cannot be avoided; (iii) A description of the comparative merits and detriments of each alternate location or for generating plants, the energy production process considered, and a statement of the reasons why the proposed location and production process were selected for the facility; (iv) Any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented; (9) Such other information of an environmental or economic nature as the applicant may consider relevant or as the commission may by regulation or order require. Clearly, (1) through (7) and the “economic” reference in (9) could not apply to a non-public utility or private business enterprise, and by their very language are directed at considerations which could have an impact on public utility rates. The only “certificate” authorized by the Act is one which may be issued after approval of an application containing all nine items enumerated in Ark. Code Ann. Section 23-18-511 and the bulk of those items relate solely to the State’s interest in regulating public utilities. I think it inconsistent and erroneous to conclude, as the majority has, that one of the nine requirements of section 23-18-511 may be carved out and held to apply to private business enterprise. While I do not disagree that there exists a legitimate state interest in overseeing the construction of facilities which could cause severe and sometimes irreparable harm to our environment, I do not agree that the legislature has chosen to do so in this Act. For these reasons, I would reverse the decision of the Commission. I am authorized to state that Chief Judge Corbin joins in this dissent.